Citation Nr: 0033798	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
arthritis of multiple joints.   

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for alleged additional disability incurred as a result 
of VA hospitalization and surgical treatment in November and 
December 1978.    

3.  Entitlement to a disability rating greater than 40 
percent for lumbar laminectomy and fusion with degenerative 
disc disease (DDD).  


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from August 1960 to August 1962 
and from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1995 and November 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in the October 1995 rating decision the 
RO also found no new and material evidence to reopen the 
veteran's service connection claim for arthritis of multiple 
joints and denied entitlement to a total disability rating 
based on individual unemployability.  The November 1995 
notice of disagreement and statement of the case and December 
1995 substantive appeal only addressed the increased rating 
claim at issue here.  Therefore, the Board finds that the 
veteran did not perfect an appeal as to the arthritis issue 
and the denial of a total disability rating.  Even if the 
veteran had perfected an appeal for a total disability 
rating, the transcript of the June 1998 hearing indicated 
that the veteran withdrew that claim from his appeal.  See 
38 C.F.R. § 20.204(b).  Therefore, despite the RO's 
subsequent actions, the issues of individual unemployability 
and new and material evidence to reopen have not been 
perfected for appellate review.  

However, with respect to the arthritis issue, the Board 
accepts the veteran's April 1998 statement and request for a 
hearing as a claim to reopen.  In a November 1998 rating 
decision, the RO again found no new and material evidence to 
reopen.  The Board finds sufficient evidence of disagreement 
with the November 1998 rating decision to accept the issue as 
currently on appeal and it is discussed below.  

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for alleged additional disability due to 
VA treatment is discussed in the REMAND portion of the 
decision, below.    


FINDINGS OF FACT

1.  In a January 1977 rating decision, the RO denied the 
veteran's claim for service connection for arthritis in 
multiple joints.  The RO notified the veteran of its decision 
but he did not initiate an appeal.  In an October 1995 rating 
decision, the RO found no new and material evidence to reopen 
the arthritis claim.  Again, the RO notified the veteran of 
its decision but he did not initiate an appeal.     

2.  Evidence received since the October 1995 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The manifestations of the veteran's lumbar laminectomy 
and fusion with DDD consist of subjective complaints of 
constant, severe low back pain that interferes with sleeping 
and performing daily activities, radiating pain down the 
legs, and limitation of motion; objective findings of severe 
limitation of motion of the lumbar spine primarily due to 
pain and weakness, decreased strength in the right leg, 
decreased reflexes, tenderness in the lumbar musculature, and 
objective evidence of fatigability, lack of endurance, and 
incoordination; and X-ray evidence of laminectomy and fusion, 
discogenic disease from L4 to S1, and spondylosis.   

4.  The medical evidence fails to demonstrate that the 
veteran is unable to work due to his service-connected low 
back disability.  
 

CONCLUSIONS OF LAW

1.  The rating decisions of January 1977 and October 1995 are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   
2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for arthritis of 
multiple joints.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).    

3.  The criteria for a 60 percent disability rating for 
lumbar laminectomy and fusion with DDD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2000).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Arthritis Claim

The veteran originally submitted a claim for service 
connection for arthritis in multiple joints in May 1976.  The 
RO denied that claim in a January 1977 rating decision.  The 
RO notified the veteran of its decision but he did not 
initiate an appeal.  In June 1995, the veteran attempted to 
reopen his claim.  In an October 1995 rating decision, the RO 
found no new and material evidence to reopen.  Again, the RO 
notified the veteran of its decision but he did not appeal.  
Therefore, the RO's decisions of January 1977 and October 
1995 are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").   

The Board observes that the veteran has pursued multiple 
compensation claims over a period of years.  Pertinent 
evidence of record at the time of the October 1995 rating 
decision consists of service medical records, reports of 
multiple VA examinations, records of VA inpatient and 
outpatient treatment, records of treatment from various 
private medical providers, and copies or excerpts of medical 
texts and pamphlets.  

Pertinent evidence received since the October 1995 rating 
decision includes multiple written statements from the 
veteran, testimony from the veteran and his spouse from the 
June 1998 hearing, copies of service medical records, copies 
of service records, a printed copy of an internet medical 
article, records from the Social Security Administration that 
included VA and private medical records, copies of previous 
correspondence and rating actions to or from VA, VA 
outpatient medical records, and reports of VA examinations in 
June 1998, August 1999, and September 1999.

Reviewing the record, the Board finds that much of evidence 
received since the October 1995 rating decision is merely 
cumulative or duplicative of evidence already of record at 
the time of the last rating action.  However, some of the 
evidence, specifically the report of the second June 1998 VA 
examination, includes new information that is significant 
regarding the outcome of the veteran's claim.  The Board 
finds that this evidence satisfies the criteria for new and 
material evidence as set forth in 38 C.F.R. § 3.156(a).  
Accordingly, as there is new and material evidence, the claim 
must be reopened.  38 U.S.C.A. § 5108.  However, as discussed 
below, due to recent changes in the law, the Board finds that 
a remand is required to ensure that the veteran has been 
afforded due process of law.      


Increased Disability Rating

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions with respect to 
this issue comply with the new statutory provisions. 

Factual Background

The RO initially established service connection for a 
laminectomy at L4-5 and L5-S1 in a December 1968 rating 
decision.  It assigned a 20 percent disability rating at that 
time.  Over the next several years, the RO recharacterized 
the disability and reduced or increased the evaluation.  In 
November 1979, the RO increased the disability rating to 40 
percent for status post lumbar laminectomy and fusion.  That 
evaluation was later confirmed in a November 1985 Board 
decision.  

In May 1995, the veteran submitted a claim for an increased 
rating for the low back disability.  He attached to his claim 
a statement from T. W. Bartlett, D.C., dated in April 1995.  
Dr. Bartlett indicated that the veteran had severe spinal 
degenerative changes in the lumbar spine.  A corrected copy 
of that statement submitted later related that the veteran 
was unemployable because the pain was too intense to work.  
Paraspinal surface electromyography (EMG) performed by Dr. 
Bartlett in March 1995 showed severe hypertonicity in the 
lumbar spine on forward flexion and severe instability of the 
lumbar spine.  

The report of the May 1995 consultation by D. C. Narhi, M.D., 
indicated that the veteran complained of chronic pain in the 
low back, as well as other areas, that interfered with 
activities.  Examination revealed limited flexion in the 
lower back.  There was no evidence of muscle wasting or gross 
neurologic deficit.  X-rays of the lumbar spine revealed 
evidence of posterior fusion at L3-S1 with degenerative 
changes with strongly suspect spinal stenosis at the L4-S1 
area.  The diagnosis included status post surgery on the 
lumbar spine with continued low back pain.    

The veteran was afforded a VA general medical examination in 
August 1995.  He related that he was unable to sit or stand 
for very long due to back pain.  The examiner noted that the 
veteran had degenerative joint disease (DJD) of the spine.  
No relevant orthopedic findings were included in this report.  
The veteran was deemed neurologically intact.  The diagnoses 
included DJD of the spine.   

Also in August 1995, the veteran underwent a VA orthopedic 
examination.  He complained of pain and muscle spasm.  On 
examination, there was decreased lumbar lordosis, mild 
tenderness to the bilateral paraspinous muscles, significant 
limitation of motion on all maneuvers exception rotation, and 
complaints of pain on all maneuvers.  Reflexes, sensation, 
and motor strength were all intact.  Straight leg raising was 
negative bilaterally.  The diagnosis was degenerative disc 
and joint disease of the lumbosacral spine and early 
myofascial pain syndrome.     

In an October 1995 rating action, the RO added DDD to the low 
back disability but continued the 40 percent disability 
rating.  The veteran timely appealed that action.  

In his November 1995 notice of disagreement, the veteran 
related that, when he sat or stood for too long, there was 
pressure in his lower back and the nerves that controlled his 
legs.  The nerve swelled when it was irritated, leaving him 
unable to stand.  He would be bedridden for up to two weeks 
until the swelling resolved.  

In June 1998, the veteran was afforded a VA orthopedic 
examination.  The examiner stated that he had reviewed the 
veteran's medical records for the examination.  The veteran 
generally related that he had severe pain in his back with 
resulting lack of sleep with fatigue and lethargy.  He had 
difficulty performing a lot of daily activities due to 
increased back pain.  The examiner commented that the veteran 
did not require any assistive devices.  His gait was 
abnormal; he minimized swinging of his hips to stabilize the 
spine.  Examination of the back showed some paraspinal muscle 
spasm in the right lumbar area and tenderness over the 
vertebrae in the lumbar area.  Forward flexion was limited to 
20 degrees.  The diagnosis was DJD.    

The veteran underwent another VA examination later in June 
1998.  In the pre-examination questionnaire, he listed 
additional joint symptoms, such as weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
fatigue, and lack of endurance.  During the examination 
interview, the veteran described constant low back pain that 
radiated into both hips and occasionally into the right leg 
and intermittent paresthesias in the legs while he slept.  
The back pain worsened with standing, walking, bending, 
stooping, or prolonged sitting.  He denied any lower 
extremity weakness or incoordination.  Physical examination 
revealed an unremarkable gait.  The veteran was able to walk 
on his heels and toes.  There was tenderness about the lumbar 
spine.  Forward flexion was limited to 45 degrees.  Straight 
leg raising was positive on the right at 70 degrees.  Motor 
strength and reflexes were normal.  The diagnosis included 
chronic low back strain with probable lumbar spondylosis, 
status post lumbar laminectomy and multilevel fusion.  The 
examiner commented that the veteran did not exhibit focal 
neurological findings in the lower extremities consistent 
with radiculopathy.  The examiner felt that the veteran was 
able to stand and walk at least four hours out of an eight-
hour day with 30 minutes intervals and appropriate breaks.  
He would be limited in the amount of lifting he could 
perform.      

Later in June 1998, the veteran testified at a personal 
hearing.  He related that he had constant, severe back pain, 
constant swelling, and limitation of motion.  For relief of 
his symptoms, he took aspirin and hot showers, slept on a 
special mattress on the floor, and tried to exercise.  The 
veteran could walk about one block before he had to sit.  He 
wore a back brace, which helped a little, and had used a 
cane.  The veteran was able to drive but it was becoming very 
painful.  He could drive for about one hour before he had to 
stop and move around due to pain.  The veteran explained that 
he had tried to work but could not.  He had been awarded 
worker's compensation in about 1983.  He had been denied 
Social Security disability benefits on the basis of 
insufficient work quarters.  The veteran could go up four or 
five stairs before it became too difficult.  He tended to use 
an elevator.    

The RO secured the veteran's VA outpatient medical records 
dated through March 1998.  In December 1997, he complained of 
back pain that radiated to the right hip and leg, bilateral 
leg weakness, and paresthesias of the thighs at night.  He 
noted that he had lost control of legs in the past.  No 
examination was performed.  In March 1998, the veteran was 
referred to physical therapy for back exercises.  X-rays of 
the lumbosacral spine taken in March 1998 showed osteoporosis 
with disc degenerative at L2-3 and signs of surgical 
interbody fusion at L4-5 and L5-S1 with laminectomy status at 
L4-S1 held with bilateral retaining rods.

In August 1999, the veteran underwent a VA orthopedic 
examination.  His primary subjective complaint was constant 
aching pain in the lumbosacral region that radiated to both 
legs.  He described the pain as sharp and dull.  Because of 
the pain, he was unable to sleep, walk for prolonged periods, 
bend, or lift anything weighing more than five pounds.  The 
pain increased with coughing and sneezing.  He denied any 
bowel or bladder effects.  On examination, the veteran was 
unable to stand on his toes and heels.  He also difficulty 
performing a tandem gait.  There was tenderness in the 
paralumbar region, more on the left than the right.  Range of 
motion testing revealed forward flexion to 40 degrees with 
pain at 15 degrees, backward extension to 20 degrees with 
pain at 10 degrees, right lateral flexion to 20 degrees with 
pain at 10 degrees, left lateral flexion to 15 degrees with 
pain at 10 degrees, right rotation to 15 degrees with pain at 
10 degrees, and left rotation to 15 degrees with pain at 5 
degrees.  The examiner noted that range of motion was also 
affected by fatigue, weakness, and lack of endurance on 
repeated movement.  There were no other major functional 
impacts.  There was some reduction of strength in the right 
lower extremity only.  Sensation and reflexes were normal.  
X-rays revealed evidence of the laminectomy and fusion, 
discogenic disease at L4-5 and L5-S1, and spondylosis.  The 
diagnosis was DDD of the lumbar spine with spondylosis and 
lumbar radiculopathy.  The examiner commented that the 
veteran had significant loss of range of motion with weakness 
in the right lower extremity.  However, he was able to 
ambulate without an assistive device.  In addition, there 
were no signs of reflex asymmetry or sensory abnormalities.   

The veteran was afforded a VA neurology examination in 
September 1999.  His subjective complaints were essentially 
unchanged.  Changing positions and aspirin slightly lessened 
his pain.  On examination, strength in the lower extremities 
was 4+/5 on the right on foot eversion; otherwise, strength 
was normal or nearly normal in the lower extremities 
bilaterally.  Sensation was intact.  Reflexes were 1+ and 2+ 
in the right and left knees, respectively, and trace and 1+ 
in the right and left ankles, respectively.  Rhythmic toe 
tapping was performed well on the right and with very slight 
slowness on the left.  The veteran stood promptly from a 
seated position and walked without a significant limp.  There 
was somewhat reduced heel and toe standing on the left.  
Range of motion testing revealed forward flexion to 
30 degrees, backward extension to 5 degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 15 degrees, 
rotation to 20 degrees bilaterally.  The examiner indicated 
that range of motion was limited mainly by pain and weakness 
at the endpoint of motion.  He added that there were 
objective findings of fatigability, lack of endurance, and 
incoordination.  The examiner reviewed the X-rays from August 
1999 VA examination.  The diagnosis was chronic lower back 
pain and lumbar radiculopathy due to DDD of the lumbar spine.  
The examiner commented that the veteran was precluded from 
performing moderate lifting, repetitive bending, squatting, 
and stooping.  He also might require frequent position 
changes with sitting.  In addition, the veteran would be 
limited to occasionally lifting no more than 20 to 25 pounds 
and frequently lifting no more than 20 pounds.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbar laminectomy and fusion with DDD is 
currently evaluated as 40 percent disabling under Diagnostic 
Code (Code) 5292, limitation of motion of the lumbar spine, 
and Code 5293, intervertebral disc syndrome.  38 C.F.R. § 
4.71a.  

The Board notes that the Rating Schedule contains various 
diagnostic codes for the evaluation of spinal disability.  It 
is emphasized that although the veteran's disability involves 
limitation of motion of the lumbar spine, it also includes 
neurological manifestations.  Moreover, 40 percent is the 
maximum schedular evaluation available under Code 5292 for 
limitation of motion of the lumbar spine.  There are several 
codes that provide for a disability rating greater than 40 
percent.  However, there is no evidence of vertebral fracture 
(Code 5285), ankylosis of the whole spine (Code 5286), or 
ankylosis of the lumbar spine (Code 5289).  Accordingly, the 
Board finds that the veteran's low back disability is most 
appropriately evaluated under Code 5293.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).     

Under Code 5293, a 40 percent rating is in order when the 
intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular evaluation of 60 percent is warranted when the 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  

Upon a review of the record, the Board finds that the 
evidence supports entitlement to a 60 percent rating for the 
veteran's low back disability.  The record reflects 
subjective complaints of constant, severe low back pain that 
interfered with sleeping and performing daily activities, 
radiating pain down the legs, and limitation of motion.  
Objectively, there is severe limitation of motion of the 
lumbar spine primarily due to pain and weakness, decreased 
strength in the right leg, decreased reflexes, tenderness in 
the lumbar musculature, and objective evidence of 
fatigability, lack of endurance, and incoordination.  X-rays 
show evidence of the previous surgical procedure, as well as 
discogenic disease from L4 to S1 and spondylosis.  
Considering the evaluative criteria set forth above in 
conjunction with the factors affecting functional loss, the 
Board concludes that the overall disability picture more 
nearly approximates the criteria for a 60 percent rating 
under Code 5293.  38 C.F.R. § 4.7.   

As mentioned, a 60 percent rating is the maximum schedular 
evaluation provided in Code 5293.  In this case, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 6-96.  The veteran contends that he 
has been unable to work for many years due to his service-
connected back disability.  However, the medical evidence of 
record fails to support his contention.  In fact, the June 
1998 examiner specifically stated that the veteran should be 
able to work with certain restrictions.  The September 1999 
VA neurology examiner also discussed restrictions on the 
veteran's activities due to his low back disability but never 
suggested that he was unable to work.      

In summary, the Board finds that the evidence supports an 
award of a 60 percent disability rating for lumbar 
laminectomy and fusion with DDD.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293.


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for arthritis of multiple joints 
is reopened.     

Subject to the laws and regulations governing the payment of 
monetary benefits, a 60 percent disability rating for lumbar 
laminectomy and fusion with DDD is granted.     


REMAND

The veteran seeks compensation for disability due to VA 
medical and surgical treatment in November and December 1998.  
Such compensation may be payable to a veteran for non-service 
connected disability in limited circumstances but in the same 
manner as if the disability was service connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); see Pub. L. No. 
104-204, 110 Stat. 2926 (amending § 1151 effective for claims 
filed on or after October 1, 1997 to require negligence as 
the proximate cause of the death or additional disability).  
Review of the claims folder fails to reveal specific notice 
to the veteran and his representative (though he is currently 
not represented) as to what evidence is required to 
substantiate his claim.  

In addition, as discussed above, the Board has reopened the 
veteran's claim for service connection for arthritis of 
multiple joints.  Therefore, the claim must be reevaluated 
based on all the evidence of record.  However, before the 
Board may address an issue not considered by the RO, it must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and if not, whether he has been 
prejudiced by being denied those opportunities.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

With respect to both issues, for the reasons set forth in the 
following discussion, the Board finds that a remand is in 
order to ensure that all due process requirements have been 
met.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if he chooses to appoint 
one, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



